
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6368
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To require the Department of Justice and
		  the Department of Homeland Security to provide a joint report to Congress on
		  the Departments’ ability to track, investigate and quantify cross-border
		  violence along the Southwest Border and provide recommendations to Congress on
		  how to accurately track, investigate, and quantify cross-border
		  violence.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Information
			 Improvement Act of 2012.
		2.Study
			(a)Report on
			 cross-Border violence on the southwest borderNot later than 180
			 days after the date of the enactment of this Act, the Attorney General and the
			 Secretary of Homeland Security shall jointly submit to the congressional
			 committees set forth in subsection (b) a report on cross-border violence on the
			 Southwest Border of the United States. Such study shall include—
				(1)the definition of
			 cross-border violence used by law enforcement components within the Departments
			 of Justice and Homeland Security;
				(2)the ability of the
			 Departments of Justice and Homeland Security and their law enforcement
			 components to track, investigate, quantify, and report on the level of
			 cross-border violence occurring along the Southwest Border of the United
			 States;
				(3)the extent to
			 which the Departments of Justice and Homeland Security define and track
			 cross-border violence and steps being taken to address the effects of
			 cross-border violence along the Southwest Border of the United States;
				(4)the information
			 and data on cross-border violence collected and made available through
			 inter-agency taskforces on the Southwest Border of the United States, including
			 the Southwest Border High Intensity Drug Trafficking Area, Arizona’s Alliance
			 to Combat Transnational Threats, the El Paso Intelligence Center, the Border
			 Enforcement and Security Task Force, and State and Local Fusion Centers;
			 and
				(5)the additional
			 resources needed to track, investigate, quantify and report on the level of
			 cross-border violence occurring along the United States-Mexico border.
				(b)Congressional
			 committeesThe congressional committees set forth in this
			 subsection are—
				(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(2)the Committee on
			 the Judiciary of the Senate;
				(3)the Committee on
			 Homeland Security of the House of Representatives; and
				(4)the Committee on
			 the Judiciary of the House of Representatives.
				
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
